Per Ouriam:

We are of opinion that, in the ease of a statutory reference, had between an executor or administrator and a claimant against the estate (under 2 R. S., [m. p.] 89, § 36, etc.), the rule of this court requiring the filing of the testimony taken before the referee (rule 43), does not apply. For this reason the order of the Special Term should be reversed, with ten dollars costs, and printing disbursements, without prejudice to any right of review of the referee’s report.
Present — Learned, P. J., Bocees and Boardman, JJ.
Order reversed, with ten dollars costs and printing.